Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 4, 2014

                                    No. 04-13-00898-CV

  BEXAR METROPOLITAN WATER DISTRICT n/k/a The San Antonio Water System,
                           Appellant

                                              v.

                                      Beatriz SMITH,
                                         Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 383935
                           Honorable Irene Rios, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before February 14, 2014.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court